Citation Nr: 1615549	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1969 until June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his December 2013 substantive appeal, the Veteran requested a live videoconference hearing before a member of the Board.  As noted in an August 2015 VA Report of General Information, the Veteran called to request that his hearing request be cancelled, and his appeal be forwarded to the Board for a decision to be made on the evidence of record.  Accordingly, the Veteran's hearing request is considered to be withdrawn.

This appeal was processed with a paper claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  VBMS contains additional medical treatment records relevant to the appeal, the Veteran's hearing request withdrawal, an August 2015 supplemental statement of the case, and documentation relating to the appointment of a new representative.  The documents contained in Virtual VA are either irrelevant or duplicative of the documents located in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to secure an adequate VA audiology evaluation and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran essentially contends that he was exposed to acoustic trauma during service leading to his current bilateral hearing loss.  He was afforded a VA audiology evaluation in October 2011.  Upon review of the Veteran's claims folder and in-person evaluation, the audiologist diagnosed bilateral sensorineural hearing loss and acknowledged that the Veteran sustained acoustic trauma in service.  The audiologist then opined that the Veteran's hearing loss was less than likely caused by or a result of service.  In support of that opinion, the audiologist cited only to the bilateral hearing within normal limits upon discharge from active service.

The Board finds that the October 2011 VA audiologist's findings are inadequate.  The examiner failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. 
 § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board notes that the Veteran's audiometric testing results upon exit, while still within normal limits, showed a decrease in the Veteran's hearing acuity.  Upon remand, the significance of these audiometric testing results must be fully addressed by the audiologist performing the evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology evaluation with a qualified examiner to determine the nature and etiology of any current hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether any current hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years) during active service.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  In short, noting that hearing loss did not manifest in service as the sole basis for forming a negative nexus opinion, without additional explanation, is not adequate.  

The examiner must specifically address the Veteran's contentions regarding onset and continuity of symptoms of decreased hearing, as well as the documented decrease in the Veteran's hearing acuity upon separation from active duty.

The examiner must consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
 
2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  Review each examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




